Citation Nr: 1511764	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for throat cancer, to include the loss of voice.

2.  Entitlement to special monthly compensation for the loss of use of the ability to communicate, claimed as loss of voice.  

3.  Whether new and material evidence has been received to reopen a previously-denied claim for attorney fees.

4.  Entitlement to attorney fees.


REPRESENTATION

Appellant represented by:	Stephen Wenger, Attorney




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking entitlement to service connection for throat cancer, to include the loss of voice.

2.  The Veteran has withdrawn his appeal seeking entitlement to special monthly compensation for the loss of use of the ability to communicate, claimed as loss of voice.   

3.  The Veteran has withdrawn his appeal seeking to reopen a previously-denied claim for attorney fees.

4.  The Veteran has withdrawn his appeal seeking entitlement to attorney fees. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 15, 2015, the Board received a letter indicating that the Veteran withdrew his claims currently on appeal before the Board.  (The Veteran's representative communicated same to the RO on July 3, 2014.)  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter(s) in question.  See 38 C.F.R. § 20.204(b) (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of January 15, 2015, the Board had not yet issued a final decision in this case. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim to entitlement to service connection for throat cancer, to include the loss of voice, is dismissed.

Claim to entitlement to special monthly compensation for the loss of use of the ability to communicate, claimed as loss of voice, is dismissed.  

Claim to reopen a previously-denied claim for attorney fees is dismissed.

Claim to entitlement to attorney fees is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


